Response to Amendment
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the best path" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,  7-8, 10-11, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettger et al (Pub. No.: US 2010/0250867 A1). 

As per claim 1, Bettger discloses a datastore operable in a network computing environment, the datastore comprising: -	shared disk storage for storing a plurality of datapoints received from a plurality of publisher devices (Bettger, Fig 12 item 1210, paragraph 0089, wherein the shared storage (SAN) which stores the services (datapoints) of the producer (publisher device) can be or at least includes the shared disk storage as claimed.); -	an index server (Bettger, Fig 12 item 1208, wherein the media controller can be the index server as claimed) configured to receive a request for data from a subscriber device (Bettger, Fig 12, paragraph 0095, wherein the request for data sent by the consumer (subscribe device) to the metadata controller can be the request for data as claimed); 9 -	Attorney Docket No. ARRC-00500a metadata store accessible to the index server (Bettger, Fig 12, paragraph 0054, 0090, wherein registry database which is accessed by the metadata controller (index server) can be the metadata store as claimed) and independent of the shared disk storage (Bettger, Fig 12, paragraph 0090, since the metadata is stored in a registry database which is in way a separate component from the storage device in the SAN that stores the actual data, the registry database is considered impendent of the shared disk storage as claimed  ), wherein the metadata store comprises an indication of where the data is stored on the shared disk storage (Bettger, Fig 12, paragraph 0091 wherein the metadata controller sends storage location information for the service to the client); and -	a processing platform capable of writing to the shared disk storage, the processing platform comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising: -	receiving the data from a publisher device (Bettger, Fig 12, paragraph 0091, 0094, wherein the producer device send requests); -	writing the data on the shared disk storage (Bettger, Fig 12, paragraph 0094, wherein data received from the producer is written to the SAN); and -	providing the data to the subscriber device in lieu of the subscriber device communicating directly with the publisher device (Bettger, Fig 12, paragraph 0091, 0095, as shown in Fig 12 the last arrow the data is provided to the consumer).

As per claim 2, claim 1 is incorporated and Bettger further discloses the datastore further comprising: -	a plurality of host servers in communication with the processing platform, wherein each of the plurality of the host servers may be granted access to write to the shared disk storage (Bettger, Fig 1 item 13, 144, 164, paragraph 0056, 0060, 0070);

As per claim 3, claim 1 is incorporated and Bettger further discloses the instructions executed by the one or more processors of the processing platform further comprise partitioning the plurality of datapoints received from the plurality of published devices into one or more database partitions according to database schema (Bettger, Fig 2, paragraph 0054 wherein the shared storage is federated across a plurality of shared storage systems and devices. For example, a persistent common view of files, file systems and services in local shared storage and in remote shared storage may be provided. The persistent common view can represent multiple file systems distributed across a computer network. Thus, users may be able to view one or more separate file systems as though they were part of a single file system); 

As per claim 6, claim 1 is incorporated and Bettger further discloses a copy of at least a portion of the plurality of datapoints received from the plurality of publisher devices stored by the datastore are stored in one or more of the publisher device or the subscriber device (Bettger Fig 12, paragraph 0089-0091, 0095);  


As per claim 8, claim 1 is incorporated and Bettger further discloses the instructions further comprise receiving an indication from at least one of the publisher device or the subscriber device by way of an application program interface (API), wherein instructions for the API are stored in the shared disk storage (Bettger, paragraph 0051, 0053);  

As per claim 10, claim 1 is incorporated and Bettger further discloses the instructions further comprise identifying all devices connected to the datastore for publishing or subscribing data managed by the datastore (Bettger, Fig 12,  paragraph 0083, wherein since the system authenticates the  devices, it inherently identifies theses devices);  

Claims 11-12, 14-18 and 20 are rejected under the same rationale as claim 1-5, 7-8 and 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Bettger et al (Pub. No.: US 2010/0250867 A1) in view of Borowiec et al (Pub. No.: US 2016/0196320 A1).

As per claim 5, claim 1 is incorporated and Bettger does not explicitly disclose offloading the data to cloud-based storage, and wherein the datastore itself is a cloud-based database instance. However, using a cloud-based storage and make the datastore a cloud-based database is well known in the art. For example, Borowiec discloses offloading the data to cloud-based storage, and wherein the datastore itself is a cloud-based database instance (Borowiec, Fig 2, paragraph 0059). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Bettger with Borowiec to use cloud-based storage as claimed because this would have provided a way to benefit from the cloud powerful infrastructure which improves the system performance and/or management.

Claim 13 is rejected under the same rationale as claim 5.

Claims 4, 7, 9, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bettger et al (Pub. No.: US 2010/0250867 A1) in view of Dong (Pub. No.: US 2019/0073419 A1).

As per claim 4, claim 1 is incorporated and Bettger does not explicitly disclose one or more of: the publisher device is a switch or router; and the data comprises one or more of state information or best path information for the publisher device or best path information determined by the publisher device. However, Dong discloses one or more of: the publisher device is a switch or router (Dong, Fig 2, paragraph 0041);  and the data comprises one or more of state information or best path information for the publisher device or best path information determined by the publisher device (Dong, Fig 2, paragraph 0041). 


As per claim 9, claim 1 is incorporated and Bettger does not explicitly disclose the data is a best path determination, and wherein the datastore processes the best path determination in lieu of the publisher device itself publishing the best path determination to one or more subscriber devices. However, Dong discloses the data is a best path determination, and wherein the datastore processes the best path determination in lieu of the publisher device itself publishing the best path determination to one or more subscriber devices (Dong, Fig 2, paragraph 0041). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Bettger with Dong to use  the system to find the best path as claimed  because this would have provided a way to improve the performance of the system by reducing network latency.

Claims 7 and 19 are rejected under the same rationale as claim 9.
Claims 12 and 17 are rejected under the same rationale as claim 4.

Response to Arguments
Applicant arguments have been considered and are now moot in light of the new grounds of rejection 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454